Citation Nr: 1123367	
Decision Date: 06/20/11    Archive Date: 06/28/11

DOCKET NO.  06-03 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and C.M.


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from November 1985 to January 1987.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from an adverse rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  In September 2006, the Veteran and her treating clinician appeared and testified before the undersigned at a Travel Board hearing held at the RO.  The hearing transcript is associated with the claims folder.

In July 2007, the Board remanded this matter to the RO via the Appeals Management Center (AMC), in Washington, DC.  The appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on her part is required.


REMAND

The Board must again remand this matter to the RO via the AMC so that VA can fulfill its duties under the Veterans Claims Assistance Act of 2000 with regard to her claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  

First, the record shows that the Veteran has been diagnosed with several psychiatric disorders.  Examples of such include dissociative disorder, not otherwise specified (VA treatment notes April 2009), depression (VA treatment notes October 2004 and May 2007), major depressive disorder and probable dissociative identity disorder (June 2004 C&P examination).  The Board has recharacterized the issue on appeal in order to conform to Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).
A review of the claims file shows that the Veteran has not yet been provided with notice consistent with the VCAA with regard to a claim for entitlement to service connection for any psychiatric disease from which she has suffered during the course of her claim and appeal.  Rather, as consistent with the claim at that time, VA limited the notice provided to that of a claim of entitlement to service connection for PTSD.  On remand, the RO/AMC must provide the Veteran with VCAA-compliant notice and fully develop her claim with regard to entitlement to service connection for a psychiatric disorder other than PTSD, including affording the Veteran all assistance required under the VCAA.  

Turning to another point, it appears that VA has not fulfilled its duty to assist the Veteran under the VCAA in obtaining evidence to substantiate her claim; evidence that she specifically requested VA's assistance in obtaining.  

Date stamped as received by the RO in September 2007 are VA Forms 21-4142 authorization and consent forms for release of information to VA from Fairview Riverside and Abbott Northwestern Hospital as well as from St. Mary's Hospital and the Minnesota Department of Human Services, the latter for records from Brainard, for treatment from 1978 to the present.  This is followed in the claims file by a January 2008 deferred rating decision indicating that copies of these documents should be forwarded to the AMC, to which the appeal had been remanded by the Board in July 2007.  It appears from a letter dated in March 2008 that the documents were forwarded.  The AMC sent a letter to the Veteran in October 2007 explaining how VA was going to assist the Veteran pursuant to the Board's remand and requesting that she submit VA Form 21-4142s for treatment at Fairview and Abbott Northwestern for the period from 2001 forward.  The next correspondence sent to the Veteran from the AMC is a January 2009 letter, but that letter does not refer to the Form 21-4142s received in September 2007.  That letter is followed by several letters from the AMC to treatment providers identified by the Veteran but there is no letter or reference to either Fairview Riverside, Abbott Northwestern, or St. Mary's Hospital.  Eventually records from Brainard were added to the claims file and there do not appear to be any outstanding records of treatment of the Veteran at that facility.  

November 1979 treatment records from St. Mary's Hospital document that the Veteran had been transferred to St. Mary's from the Abbott Northwestern Adolescent Center.  December 1980 treatment records signed by Dr. "C.O." document that the Veteran had been transferred to the Fairview Program from a hospitalization.  Other evidence of record tends to show that these records may be relevant to the issue before the Board.  There are no records from Fairview or from the Abbott Northwestern Adolescent Center associated with the claims file.  

There is no indication that VA fulfilled its duty to assist the Veteran in obtaining records from Fairview Riverside, Abbott Northwestern, or any additional available records from St. Mary's Hospital.  The AMC issued a supplemental statement of the case in February 2010 and referred to the September 2007 VA Form 21-4142s but made no mention of developmental action taken or response from Fairview Riverside or Abbott Northwestern.  Although the supplemental statement of the case indicates that records were received from St. Mary's Duluth Clinic in December 2007, those records do not cover the period specified in the Veteran's September 2007 request for assistance in obtaining records going back to 1978.  

On remand, the AMC/RO must send a letter to the Veteran explaining that the VA Form 21-4142s received in September 2007 were not acted upon and ask that she complete another set of VA Form 21-4142s for release of information from Abbott Northwestern, Fairview Riverside, and St. Mary's Hospital of records of treatment from January 1978 to the present.  If the Veteran submits the requested documents the AMC/RO must assist her in obtaining the identified evidence and associate any obtained records with the claims file.  If the evidence is not received pursuant to VA requests to the institutions, the AMC/RO must inform her of such in writing, in accordance with the content requirements of 38 C.F.R. § 3.159(e).  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (stating that "The duty to assist is not ... a one-way street.  If a Veteran wants help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.").

If the identified evidence is received, the AMC/RO must provide the claims file to the appropriate healthcare professional to determine if there is evidence of behavior changes that might indicate the occurrence of an in-service stressor.  If the in-service stressor or stressors are verified, then an examination must be afforded the Veteran to determine if the stressors resulted in a psychiatric disability suffered by her during the course of her claim and appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice consistent with the requirements of the VCAA with regard to her claim for service connection for an acquired psychiatric disorder other than PTSD.  

2.  Provide the Veteran with all assistance necessary to meet VA's duty to assist the Veteran in substantiating her claim for service connection for an acquired psychiatric disorder other than PTSD.  

3.  Send a letter to the Veteran and her representative explaining that the VA Forms 21-4142, Authorization and Consent to Release Information to VA, received from her in September 2007 were not acted upon; provide her with sufficient copies of VA Form 21-4142, and ask her to complete separate VA Form 21-4142s for release of information from Fairview Riverside from January 1978 to the present, Abbott Northwestern Hospital from January 1978 to the present, and from St. Mary's Hospital from January 1978 to the present.  Provide her with copies (not the originals) of the forms received by VA in September 2007 (which are located in Vol. 5 of the claims folder) for her reference.  

4.  If the Veteran completes the VA Forms 21-4142 or requests any other assistance in obtaining treatment records, assist her in obtaining the identified evidence.  Associate any obtained evidence with the claims file.  If the evidence is not obtained, inform the Veteran of such, in writing, consistent with the content requirements specified at  38 C.F.R. § 3.159(e).  

5.  If any of the identified evidence from Fairview Riverside, Abbott Northwestern Hospital, or St. Mary's Hospital is added to the claims file, or the Veteran submits other evidence relevant to the occurrence of an in-service stressor, refer the Veteran's claims file to the healthcare professional who provided the opinion in February 2010, in order to determine if there is evidence of behavior changes that might indicate the occurrence of an in-service stressor.  If that healthcare professional is not available provide the Veteran's claims file to an appropriate health care professional in order to determine if there is evidence of behavior changes that might indicate the occurrence of an in-service stressor.  In this regard, the Board notes that the Veteran's treating clinician at the Vet Center has identified sexual trauma markers in service.  See October 28, 2005 statement and September 2006 testimony before the Board.  The healthcare professional should review the evidence in the claims file and provide an opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that any behavior changes were demonstrated in service or shortly thereafter and, if so, whether such changes may be indicative of a personal assault having been committed upon the Veteran in service.  A complete rationale must be given for any opinion expressed and the foundation for all conclusions should be clearly set forth.  The report should be associated with the Veteran's claims folder.  

6.  Only if a stressor is verified by the record, the Veteran should be afforded a VA psychiatric examination to determine the existence and etiology of her current PTSD and any psychiatric disorder associated with the verified stressor.  The psychiatric examiner should be provided an itemized list of the verified stressor(s).  The claims folder, including the list of verified stressor(s), must be sent to the examiner for review.  The examiner should be requested to provide the following findings and opinion:

a)  determine whether the veteran currently has PTSD; and

b)  if PTSD is found, determine whether the corroborated in-service stressor(s) was/were sufficient to produce PTSD, or aggravate a pre-existing PTSD beyond the natural course of this disorder, or cause any other psychiatric disorder from which the Veteran has suffered from the time she filed her claim in December 2003 to the present.  In this regard, the examiner is instructed to consider only the stressors identified as having been verified by the record.  The examiner should utilize the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) in arriving at diagnoses and identify all existing psychiatric diagnoses.  If PTSD is diagnosed, the examiner must explain whether and how each of the diagnostic criteria is or is not satisfied.  Also, if PTSD is diagnosed, the examiner must identify the stressor(s) supporting the diagnosis.

A complete rationale must be given for any opinion expressed and the foundation for all conclusions should be clearly set forth.  The report of the psychiatric examination should be associated with the Veteran's claims folder.

7.  Then, after taking any other developmental action deemed appropriate, readjudicate the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  If the benefit sought is not granted, provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


